LaSalle Bank N.A. v Carlton (2022 NY Slip Op 02784)





LaSalle Bank N.A. v Carlton


2022 NY Slip Op 02784


Decided on April 27, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
COLLEEN D. DUFFY
WILLIAM G. FORD
DEBORAH A. DOWLING, JJ.


2018-00309
 (Index No. 1062/08)

[*1]LaSalle Bank National Association, etc., respondent, 
vSharon Carlton, appellant, et al., defendants.


The Rosenfeld Law Office, Lawrence, NY (Avinoam Y. Rosenfeld of counsel), for appellant.
McCalla Raymer Leibert Pierce, LLC, New York, NY (Richard P. Haber of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Sharon Carlton appeals from an order of the Supreme Court, Queens County (Chereé A. Buggs, J.), entered July 13, 2017. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for leave to enter a default judgment against that defendant and for an order of reference.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the related appeal from the order and judgment of foreclosure and sale (LaSalle Bank N.A. v Carlton, _____ AD3d _____ [Appellate Division Docket No. 2018-07740; decided herewith]; see CPLR 5501[a][1]).
LASALLE, P.J., DUFFY, FORD and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court